Exhibit 10.7
FIRST AMENDMENT TO LEASE
     THIS FIRST AMENDMENT TO LEASE (“First Amendment”) is made and entered into
as of the 18th day of August, 2009, by and between SUNTREE GARDEN, LLC
(“Landlord”) and SORRENTO THERAPEUTICS, INC., a California corporation
(“Tenant”).
RECITALS:
     A. Landlord and Tenant entered into that certain Standard multi-tenant
Office Lease dated as of July 28, 2009 (the “Lease”), whereby Landlord leased to
Tenant and Tenant leased from Landlord certain office space located in that
certain building located and addressed at 6042 Cornerstone Court West, San
Diego, California (the “Building”). The Building is part of a multi-building
project known as Fountain Plaza (the “Project”).
     B. By this First Amendment, Landlord and Tenant desire to increase the
square footage of the Premises and to otherwise modify the Lease as provided
herein.
     C. Unless otherwise defined herein, capitalized terms as used herein shall
have the same meanings as given thereto in the Lease.
     NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
AGREEMENT:
     1. The Premises. Landlord and Tenant hereby agree that pursuant to the
Lease, Landlord currently leases to Tenant and Tenant currently leases from
Landlord that certain office space in the Building containing 6,764 rentable
square feet located on the first (1st) floor of the Building and known as Suites
B-D (the “Premises”).
     2. Increased Premises. The Initial square footage shall be increased by 140
square feet.
     3. Basic Monthly Rent. Notwithstanding anything to the contrary in the
Lease, Tenant shall pay, in accordance with the provisions of this Section 3 and
subject to increase in square footage in Section 2, Basic Monthly Rent for the
Premises as follows:

          Period   Basic Monthly Rent*
Months 1 - 12
  $ 6,904.04  
Months 13 - 24
  $ 7,111.12  
Months 25 - 36
  $ 7,318.24  
Months 37 - 48
  $ 7,525.36  
Months 49 - 60
  $ 7,732.48  

     4. Signing Authority. Each of the persons executing this First Amendment on
behalf of Tenant does hereby warrant that Tenant is a duly authorized and
existing entity, that Tenant has and is qualified to do business in California,
that Tenant has full right and authority to enter into this First Amendment, and
that each of the persons signing on behalf of Tenant are authorized to do so.
     5. No Further Modification. Except as set forth in this First Amendment,
all of the terms and provisions of the Lease shall apply during the Extended
Term and shall remain unmodified and in full force and effect. Effective as of
the date hereof, all references to the “Lease” shall refer to the Lease as
amended by this First Amendment.

 



--------------------------------------------------------------------------------



 



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this First Amendment has been executed as of the day
and year first above written.

          “LANDLORD” SUNTREE GARDEN, LLC
      By:   /s/ David Wen         Name:  David Wen        Title:    Managing
Member     “TENANT” SORRENTO THERAPEUTICS, INC.
a California corporation
      By:   /s/ Dr. Antonius Schuh         Print Name:   Schuh        Title:  
CEO     

 